BRUNOT, J.
In this case there is a motion to dismiss an appeal from a judgment appointing a receiver and from a judgment overruling a motion for a new trial.
The judgment appointing a receiver was signed in open court on May 15, 1923. There was no application to the court to vacate this order, but a motion for a new trial was filed on the 21st day of May, 1923. The judgment overruling the motion for a new trial was rendered on the 11th day of June, 1923, and the order of appeal was en*752tered in the minutes of court on the 14th day of June, 1923. It is apparent that the motion for a new trial was filed six days after the rendition of the judgment complained of, and was therefore too late. The rule is that motions for new trial must be filed within 3 days after the rendition of the judgment, except in eases where the judgment is not signed. O. P. art. 558; Succession of Carraby, 23 La. Ann. 110.
Moreover, the motion for a new trial was submitted on the pleadings and argument, and the court’s attention has not been directed to any law conferring upon appellant the right to an appeal from a judgment overruling a motion for a new trial.
It is also apparent that the order of appeal was entered 24 days after the judgment appointing a receiver was signed. It was therefore applied for too late to entitle appellant to an appeal therefrom. Section 4 of Act 159 of 1898; In re Louisiana Driving & Racing Club, 120 La. 268, 45 South. 127.
As these conclusions dispose of the motion to dismiss the appeal, it is unnecessary to state the case with more particularity or to express an opinion upon the other grounds urged in the motion.
For these reasons the motion to dismiss is sustained, and the appeal herein is dismissed at appellant’s cost.